Citation Nr: 0525367	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disability to include degenerative disc disease and 
degenerative joint disease.  

2.  Entitlement to an increased disability evaluation for the 
veteran's L1 vertebral compression fracture residuals and 
lumbar spine degenerative disc disease, currently evaluated 
as 50 percent disabling.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied both service connection for a chronic 
cervical spine disability to include degenerative disc 
disease and an increased disability evaluation for the 
veteran's L1 fracture residuals, degenerative disc disease, 
and degenerative joint disease.  In March 2004, the RO 
recharacterized the veteran's lumbar spine disability as L1 
compression fracture residuals evaluated as 30 percent 
disabling.  In May 2004, the RO recharacterized the veteran's 
lumbar spine disability as L1 compression fracture residuals 
and lumbar spine degenerative disc disease evaluated as 50 
percent disabling.  

For the reasons and bases addressed below, service connection 
for chronic cervical spine degenerative disc disease and 
degenerative joint disease is GRANTED.  The issue of the 
veteran's entitlement to an increased evaluation for his L1 
vertebral fracture residuals and lumbar degenerative disc 
disease is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


FINDING OF FACT

Chronic cervical spine degenerative disc disease and 
degenerative joint disease have been shown to have originated 
during active service.  


CONCLUSION OF LAW

Chronic cervical spine degenerative disc disease and 
degenerative joint disease 
were incurred during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Cervical Spine Disorder

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The veteran's service medical records make no reference to a 
chronic cervical spine disability.  The documentation does 
indicate that the veteran jumped or fell from a swing in 
October 1975 and sustained a L1 compression fracture.  

A July 1976 VA treatment record states that the veteran 
complained of back and neck pain since active service.  The 
veteran was diagnosed with L1 compression fracture residuals 
and lumbar paravertebral myositis.  

X-ray studies of the cervical spine from Guaynabo Rayos-X 
dated in January 2003 revealed findings consistent with early 
degenerative disc disease and degenerative joint disease.  A 
June 2003 physical evaluation from Carmen E. Lopez Acevedo, 
M.D., states that she had treated the veteran since March 
1994.  The veteran complained of progressive chronic 
radiating neck pain of "many years" duration.  The veteran 
was diagnosed with chronic cervico-dorso-lumbar myositis and 
"spine [degenerative joint disease] and osteopenia."  The 
doctor stated that "there is no doubt about the cause-effect 
relation of the patient's clinical picture and condition with 
the strain response developed when injury after trauma to 
back in 1975."  

At a July 2003 VA examination for compensation purposes, the 
veteran was diagnosed with cervical spine degenerative disc 
disease, degenerative joint disease, and chronic "cervical 
dorsolumbar" myositis.  The VA examiner opined that "the 
cervical spine conditions diagnosed on today's exam are not 
secondary to [service-connected] low back conditions (L1 
compression fracture)."  

In an undated physical evaluation received in October 2003, 
Dr. Lopez Acevedo diagnosed the veteran with chronic 
cervico-dorso-lumbar myositis and degenerative joint disease, 
cervical spine degenerative disc disease, and cervical spine 
neural foramina stenosis.  The doctor concluded that:

Most neck and back injuries are soft 
tissue injuries affecting muscles and 
ligaments.  Strain can cause a muscle 
disruption caused by indirect or direct 
trauma such as excessive stretch, strain, 
blunt trauma, tension like the one that 
occurred in this patient when he had the 
severe blunt trauma in 1975.  ...  The 
process of trauma can accelerate 
degenerative changes in the vertebral 
column, spine, which involves all 
elements of the motion segments.  The 
disc degeneration and disc herniation 
usually are accompanied by osteophytes 
formation like in this patient and as a 
result neural foramina and spinal 
stenosis, observed on diagnostic tests 
performed on this patient.  Cervical and 
lumbosacral spondylosis is common in 
patients with a history of previous 
trauma.  The neck and low back pain 
associated with spondylosis, disc 
herniation, and degenerative disc disease 
is generally gradual in onset, although 
it can be exacerbated by superimposed 
trauma, strain, and stress like in this 
patient.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran experienced a significant 1975 fall during active 
service and sustained a L1 compression fracture.  VA clinical 
documentation notes that he complained of upper back pain 
shortly after service separation.  Dr. Lopez Acevedo, the 
veteran's treating physician, has diagnosed the veteran with 
cervical spine degenerative disc disease and degenerative 
joint disease which was precipitated by his inservice spinal 
trauma.  While the examiner at the July 2003 VA examination 
for compensation purposes specifically concluded that the 
veteran's chronic cervical spine disabilities were not 
manifested secondary to his service-connected L1 compression 
fracture residuals, the physician neither addressed whether 
the disabilities were precipitated by the veteran's inservice 
spinal trauma nor otherwise advanced any findings as to their 
etiology.  Given such findings and in the absence of any 
evidence to the contrary, the Board concludes that service 
connection is warranted for chronic cervical spine 
degenerative disc disease and degenerative joint disease.  


II.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim, the Board observes that the RO issued a VCAA 
notice to the veteran in June 2003 which informed him of the 
evidence needed to support his claim; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claim.  The notice was issued prior to the August 2003 
rating decision denying service connection for a chronic 
cervical spine disorder.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2004).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Therefore, the Board finds that the VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2205).  
Given the favorable resolution above, the Board finds that 
appellate review of the veteran's claim would not constitute 
prejudicial error.  


ORDER

Service connection for chronic cervical spine degenerative 
disc disease and degenerative joint disease is GRANTED.  


REMAND

In her June 2003 physical evaluation, Dr. Lopez Acevedo 
indicated that she had treated the veteran since March 1994.  
Clinical documentation of the cited treatment is not of 
record.  The VA should obtain all relevant private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his 
service-connected lumbar spine 
disabilities including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact Carmen E. Lopez Acevedo, 
M.D., and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  



2.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's service-connected L1 
compression fracture residuals and lumbar 
degenerative disc disease.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examination is to take into 
consideration the criteria, both prior to 
and effective September 26, 2003, for 
rating spinal disorders.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's lumbar spine disabilities and 
any associated pain with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the lumbar 
spine should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's lumbar spine 
upon his vocational pursuits.  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  



3.  Readjudicate the veteran's 
entitlement to an increased evaluation 
for his L1 compression fracture residuals 
and lumbar degenerative disc disease with 
express consideration of VAOPGCPREC 7-
2003 (Nov. 19, 2003).   If the benefits 
sought on appeal remain denied, the 
veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


